Citation Nr: 0016154	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to the entire amount of retroactive benefits for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.  He died in March 1998.  The appellant is the 
widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (the RO).  


REMAND

The record reflects that in September 1998, the appellant 
indicated that she was authorizing her nieces, R.D. and N.F., 
to correspond with the VA on her behalf.  She gave them Power 
of Attorney to act on her behalf.  In October 1998, the 
appellant completed and submitted an Appointment of Veterans 
Service Organization as Claimant's Representative, VA Form 
21-22.  She appointed the Hawaii State Office of Veterans 
Services as her representative.  Review of the record further 
reveals that after October 1998, the appellant's nieces have 
submitted various statements on behalf of the appellant in 
this matter.   

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the appellant.  See 38 
C.F.R. § 20.601 (1999).  The RO should contact the appellant 
and request the appellant to clarify who her representative 
is.  If the appellant wishes to change her representation in 
this case, she should complete the proper form(s).  See 38 
C.F.R. §§ 20.602 to 20.608 (1999). 


In a November 1998 VA Form 9, the appellant requested a 
hearing before the Board in Washington, D.C.  A hearing 
before the Board in Washington, D.C. was scheduled for June 
15, 2000.  The appellant canceled the hearing.  In May 2000, 
the appellant contacted the Board in writing and requested a 
video conference hearing at the RO before a Member of the 
Board.  A video conference hearing has not yet been scheduled 
for the appellant.  

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following 
actions: 

1.  The RO should contact the appellant 
and request her to clarify who is her 
representative in this matter.  If the 
appellant wishes to change her 
representation in this case, she should 
complete the proper form(s) pursuant to 
38 C.F.R. §§ 20.602 to 20.608 (1999). 

2.  The RO should schedule the appellant 
for a video conference hearing at the RO 
in Honolulu, Hawaii, before a Member of 
the Board.  Appropriate notification 
should be given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the appellant's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



